By the Court,
Kelly, C. J.:
By an act, approved October 20, 1876, making appropriations for the expenses of the state government, the sum of forty thousand dollars was appropriated for the general expenses of the penitemtiary. It seems to have been insufficient to defray the salaries and other expenses of that institution for the two years commencing on the second Monday of the year 1876, and that there was left a deficiency of nine thousand five hundred and seventy-four dollars and ten cents.
An act entitled “An act to provide for the ordinary expenses of the state government, and general and specific appropriations,” was approved October 19, 1878, which appropriated funds for the ordinary expenses of the state government and also the following item: “Penitentiary fund: for deficiencies in excess of past appropriations, nine thousand five hundred and seventy-four dollars and ten cents.”
The appellant was the superintendent of the penitentiary and, as such, became entitled to four hundred and fifty dollars, as a salary for the quarter ending August 31, 1878; but; owing to the deficiency before referred to, it was not paid when it became due. On the twenty-first day of Octo*65ber, 1878, he applied to the respondent as secretary of state, and requested that, as auditor of public accounts, he should audit the claim and issue a warrant on the state treasurer for the payment of the four hundred and fifty dollars above referred to. For the reasons heretofore stated, the respondent refused to do so. The appellant then applied to the judge of the circuit court for Marion county for a writ of mandamus commanding respondent to audit his claim and issue a warrant for the amount due, or show cause why he refused to do so.
The respondent answered the writ and gave reasons for refusing to audit and allow the claim, which are substantially as follows: That the appropriation of forty thousand dollars for the general expenses of the penitentiary, made by the act approved October 20,1876, was exhausted before the time when appellant’s claim was presented to him; that warrants had already been drawn upon that fund to the full amount of the forty thousand dollars; that appellant’s claim is an expense in excess of the income of the state for the fiscal year ending September 9, 1878, and that no law was passed by the legislative assembly levying a tax to pay such deficiency. The' appellant filed a general demurrer to the answer, which was overruled by the circuit court, and failing to further plead, the writ was dismissed. From this decision an appeal was taken. It is now urged by respondent that the writ of mandamus ought not to be made peremptory for the following reasons:
1. Because the appropriation for the deficiency of nine thousand five hundred and seventy-four dollars and ten cents in the penitentiary fund is not expressed in the title of the act approved October 19, 1878, and is therefore in contravention of article 4, section 20, of the constitution, which provides that “every act shall embrace but one subject and matters properly connected therewith, which subject shall be expressed in the title.” The title of the act referred to is as follows: “An act to provide for the ordinary expenses of the state government and general and specific appropriations.”
The appropriation made in this act to pay the deficiency *66in the penitentiary fund is a specific appropriation for that purpose, and is as clearly expressed in the title as any other in the act. To specify the several appropriations more minutely would be to make the title of the act as long as the act itself, which surely was never contemplated by the framers of the constitution.
2. It is urged that appropriations for deficiencies can not be embraced in the same act with appropriations for the current expenses of the state. In support of this position, respondent refers to article 9, section 7, of the constitution: “Laws making appropriations for the salaries of public officers and other current expenses of the state shall contain provisions upon no other subject.” And he claims that current expenses of the state mean expenses to be incurred in the ordinary administration of the state government after the passage of the appropriation bill, and that they do not include deficiency items. We think these words were not intended by the framers of the constitution to be taken in that restricted sense. If it had been so intended, they doubtless would have used the words “current expenses of the state during the biennial term,” or some other apt words to express that meaning. Current expenses of the state mean the ordinary running liabilities incurred by the state in the administration of its offices from year to year. The object had in view by the insertion of that section in the constitution was to prevent the introduction of such matters of legislation into appropriation bills as were not germane, and thus make these bills the vehicle of carrying through matters of doubtful expediency, such as could not be passed upon their own merits.
3. The next and last reason urged by respondent why the -writ ought not to be made peremptory, is, that no special tax was levied by the last legislative assembly, to pay the deficiencies of the last fiscal year as required by article IX, section 6 of the constitution. That section provides that: “Whenever the expenses of any fiscal year shall exceed the income, the legislative assembly shall provide for levying a tax for the ensuing fiscal year sufficient, with other sources *67of income, to pay the deficiency, as well as the estimated expense of the ensuing fiscal year.”
Respondent contends that the claim of appellant was an expense in excess of the income of the state for the last fiscal year, and that it can only be paid by the levy of a special tax for that purpose, even though the revenues arising from taxation and other sources of income shall be sufficient to pay that deficiency as well as the estimated expense for the fiscal year ending on the second Monday of September, 1880. We think that is not the proper construction to be placed on that section of the constitution. If it be conceded that the receipts from taxation with other sources of income are sufficient to defray all the expenses of the state administration, and pay, in addition, all the deficiencies of the past fiscal year, why should the burden of an additional tax be imposed upon the people merely to accumulate a fund in the state treasury, to lie there until it shall be appropriated by some future legislature? We think that neither the letter nor the spirit of the constitution requires that such a construction should be placed upon that instrument. On the contrary, we hold that the legislative assembly is required to levy an additional tax to pay deficiencies only when all other sources of income are insufficient to pay them, and the other appropriations for the current fiscal term of two years. And whether these sources of income were sufficient for that purpose or not was a question for the legislative assembly, and for it alone to determine. Owing to the increase of taxable property, and the probable decrease in the expenditures of the state administration, it doubtless concluded that no further taxation was required to meet all demands specified in the act making appropriation for the current fiscal term of two years; as the legislature failed to impose an additional tax to pay deficiencies, the fair presumption is that none was needed, and whenever an appropriation is made to pay any deficiency there is also a presumption that there are or will be funds in the treasury from existing sources of income, sufficient to pay that as well as all other appropriations made by the legislative assembly.
An appropriation having been made to pay the claim of *68appellant we hold that it is the duty of respondent to audit that demand and draw his warrant on the treasurer for the amount found to be due.
The judgment is reversed and a peremptory mandamus ordered to be issued.